


Exhibit 10.7

 

FIRST AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT

AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT (the “Amendment”), dated January 6, 2011, is entered into
by and between NORTECH SYSTEMS INCORPORATED, a Minnesota corporation
(“Company”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), acting
through its Wells Fargo Business Credit operating division.

 

RECITALS

 

A.            Company and Wells Fargo are parties to a Credit and Security
Agreement dated May 27, 2010 (as amended from time to time, the “Credit
Agreement”) pursuant to which the Company executed and delivered, among other
notes, that certain Amended and Restated Revolving Note dated as of August 6,
2009 made payable to the order of Wells Fargo in the original principal amount
of $12,000,000 (the “Existing Revolving Note”). Capitalized terms used in these
recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.

 

B.            The Company has requested that certain amendments be made to the
Credit Agreement, which Wells Fargo is willing to make pursuant to the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.             Definitions.  The following definitions are hereby amended or
added to Exhibit A to the Credit Agreement as appropriate:

 

“Advance” and “Advances” means an advance or advances under the Line of Credit,
Term Loan, Equipment Term Loan, or the Capex Term Loan.

 

“Capex Term Loan” means the Capex Term Loan in Section 1.7B.

 

“Eligible Equipment” means that Equipment of Company designated by Wells Fargo
as eligible from time to time in its sole discretion.

 

“Equipment Term Loan” means the Equipment Term Loan in Section 1.7A.

 

“Line of Credit” means the 13,500,000 Line of Credit as set forth in
Section 1.3.

 

“Maturity Date” means (a) with respect to the Line of Credit, May 31, 2013,
(b) with respect to the Existing Term Loan, May 31, 2012, (c) with respect to
the Equipment Term Loan, March 31, 2013, and (d) with respect to the Capex Term
Loan, December 31, 2011.

 

“Net Forced Liquidation Value” means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
managed forced sale public auction conducted without reserve under economic
trends current within 60 days of the

 

--------------------------------------------------------------------------------


 

appraisal, which opinion may consider physical location, difficulty of removal,
adaptability, specialization, marketability, physical condition, overall
appearance and psychological appeal.

 

“Net Orderly Liquidation Value” means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
conducted liquidation sale, conducted under orderly sale conditions for an
extended period of time (usually six to nine months), under the economic trends
existing at the time of the appraisal.

 

“Term Loans” means collectively the Existing Term Loan, the Equipment Term Loan
and the Capex Term Loan.

 

“Term Notes” means collectively, the Term Note, the Equipment Term Note and the
Capex Term Note.

 

“Winland” means Winland Electronics, Inc., a Minnesota corporation.

 

“Winland Asset Purchase Agreement” means that certain Asset Purchase Agreement
between Winland and the Company dated as of November 15, 2010 pursuant to which
Company has agreed to acquire certain assets of Winland.

 

2.             Line of Credit; Limitations on Borrowings; Termination Date; Use
of Proceeds.  Section 1.1(a) and 1.1(b) are hereby deleted in their entirety and
replaced with the following:

 

(a)           Existing Advances.  Wells Fargo has made various revolving
advances to the Borrower (the “Existing Advances”) as evidenced by the Credit
Agreement and the Existing Revolving Note.  As of January 5, 2011, the
outstanding principal balance of the Existing Advances was $6,341,157.32.  As of
the effective date of the First Amendment to Third Amended and Restated Credit
and Security Agreement the Existing Advances shall be deemed to be Advances made
pursuant to Section 1.1(b) and shall be evidenced by and repayable in accordance
with that certain Second Amended and Restated Revolving Note dated as of
January 6, 2011 and made payable to the order of Wells Fargo in an original
principal amount of up to Thirteen Million Five Hundred Thousand and No/100
Dollars ($13,500,000) (as renewed, amended, substituted or replaced from time to
time, the “Revolving Note”).

 

(b)           Line of Credit and Limitations on Borrowing.  Wells Fargo shall
make Advances to Company under the Line of Credit that, together with the L/C
Amount, shall not at any time exceed in the aggregate the lesser of
(i) $13,500,000 (the “Maximum Line Amount”), or (ii) the Borrowing Base
limitations described in Section 1.2.  Within these limits, Company may
periodically borrow, prepay in whole or in part, and reborrow.  Wells Fargo has
no obligation to make an Advance during a Default Period or at any time Wells
Fargo believes that an Advance would result in an Event of Default.

 

3.             Equipment Term Loan.  Section 1.7A shall be added to the Credit
Agreement and read as follows:

 

2

--------------------------------------------------------------------------------


 

1.7A       Equipment Term Loan.

 

(a)           Equipment Term Loan.  Wells Fargo shall extend the Equipment Term
Loan to Company through a single Advance in an amount not in excess of
$475,000.  The Term Loan must be advanced no later than January 15, 2011.

 

(b)           Equipment Term Note.  Company’s obligation to repay the Equipment
Term Loan and each Equipment Term Loan Advance shall be evidenced by an
installment promissory note (as renewed, amended, or replaced from time to time,
the “Equipment Term Note”).

 

(c)           Term Loan Advance and Disbursement.  Company must request the
Equipment Term Loan Advance no later than 11:59 a.m. Central Time on the
Business Day on which Company wishes the Advance to be disbursed. Wells Fargo
shall deposit the proceeds of each Term Loan Advance or to Company’s Operating
Account, or disburse the proceeds in such other manner as the parties may agree
in an Authenticated Record.  Upon request, Company shall confirm its request for
an Advance in an Authenticated Record, and agrees that it shall repay the Term
Loan even if the Person requesting any Term Loan Advance on behalf of Company
lacked authorization.

 

(d)           Payments and Adjustments to Payments.  The unpaid principal amount
of the Term Note shall be paid in equal monthly installments of $7,916.67,
beginning on January 31, 2011, and on the first calendar day of each succeeding
month until the earlier of May 31, 2013 or the Termination Date, when the unpaid
principal and interest evidenced by the Equipment Term Note shall be fully due
and payable.  Installment payments may be adjusted by Wells Fargo from time to
time to an amount that would fully amortize the Equipment Term Note in
substantially equal payments of principal through December 31, 2015 (the
“Assumed Maturity Date”).  Payments shall be collected by Wells Fargo through a
debit to the Equipment Term Note and a simultaneous Line of Credit Advance in
the same amount, or by such other method as the parties may agree in an
Authenticated Record.  Proceeds from the liquidation of Collateral acquired with
Equipment Term Loan proceeds will be applied to the Equipment Term Note.

 

(e)           Prepayments and Mandatory Prepayments.  Company may prepay the
Equipment Term Loan at any time.  If Wells Fargo obtains an appraisal of the
Equipment at any time as permitted under this Agreement, and the appraisal shows
the aggregate unpaid principal amount of the Equipment Term Note to exceed
(i) seventy-five percent (75%) of the Net Orderly Liquidation Value or (ii) one
hundred percent (100%)  Net Forced Liquidation Value of Eligible Equipment
acquired under the Winland Asset Purchase Agreement, then Company, shall
immediately prepay the unpaid principal of the Equipment Term Note in the amount
of such excess.

 

(f)            Collection of Prepayments and Related Fees.  All Term Loan
prepayments, including mandatory prepayments and prepayments due on the
Termination Date, must be accompanied by any prepayment and Fixed Rate Advance
breakage fees payable under this Agreement, which will be applied to the most
remote principal installments then due and payable.  Any prepayment of principal
and any related fees

 

3

--------------------------------------------------------------------------------


 

shall be collected by Wells Fargo through a debit to the Term Note and a
simultaneous Line of Credit Advance in the same amount, or by such other method
as the parties may agree.

 

4.             Capex Term Loan.  Section 1.14 shall be added to the Credit
Agreement and read as follows:

 

“Section 1.7B       Capex Term Loan.

 

(a)           Capex Term Loan.  Wells Fargo shall extend the Capex Term Loan to
Company through one or more Advances which must be requested no later than
December 31, 2011, in an aggregate amount not in excess of One Million Dollars
($1,000,000).  Each Capex Term Loan Advance must be in multiples of $1,000 and
in the minimum amount of at least $100,000, provided, however, that Wells Fargo
shall make no Capex Term Loan Advance if, after making it, the unpaid principal
amount of the Capex Term Note would exceed (i) eighty percent (80%) of the all
newly acquired Eligible Equipment or (ii) eighty-five percent of used Eligible
Equipment reduced by the aggregate amount of principal payments scheduled in the
Capex Term Note.

 

(b)           Capex Term Note.  Company’s obligation to repay the Capex Term
Loan and each Capex Term Loan Advance shall be evidenced by an installment
promissory note (as renewed, amended, or replaced from time to time, the “Capex
Term Note”).

 

(c)           Capex Term Loan Advances and Disbursements.  Company must request
each Term Loan Advance no later than 11:59 a.m. Central Time on the Business Day
on which Company wishes the Advance to be disbursed. Wells Fargo shall deposit
the proceeds of each Capex Term Loan Advance or to Company’s Operating Account,
or disburse the proceeds in such other manner as the parties may agree in an
Authenticated Record.  Upon request, Company shall confirm its request for an
Advance in an Authenticated Record, and agrees that it shall repay the Capex
Term Loan even if the Person requesting any Capex Term Loan Advance on behalf of
Company lacked authorization.

 

(d)           Payments and Adjustments to Payments.  The unpaid principal amount
of each Capex Term Loan Advance made under the Capex Term Note shall be paid in
sixty equal monthly installments, beginning on the last day of the month
following the month in which the Capex Term Loan Advance was made and on the
last calendar day of each succeeding month until the earlier of December 31,
2011, or the Termination Date, when the unpaid principal and interest evidenced
by the Capex Term Note shall be fully due and payable.  Installment payments may
be adjusted by Wells Fargo from time to time to an amount that would fully
amortize the Term Note in substantially equal payments of principal through
December 31, 2015 (the “Assumed Maturity Date”).  If Wells Fargo disburses
multiple Term Loan Advances, the amount of subsequent payments may be increased
to fully amortize the Term Note by the Assumed Maturity Date.  Payments shall be
collected by Wells Fargo through a debit to the Capex Term Note and a
simultaneous Line of Credit Advance in the same amount, or by such other method
as the parties may agree in an Authenticated Record.  Proceeds from the

 

4

--------------------------------------------------------------------------------


 

liquidation of Collateral acquired with Capex Term Loan proceeds will be applied
to the Capex Term Note.

 

(e)           Prepayments and Mandatory Prepayments.  Company may prepay the
Capex Term Loan at any time.  If Wells Fargo obtains an appraisal of the
Equipment at any time as permitted under this Agreement, and the appraisal shows
the aggregate unpaid principal amount of the Term Note to exceed eighty-five
percent of Net Orderly Liquidation Value of Eligible Equipment acquired with the
proceeds of the Capex Term Loan, then Company, shall immediately prepay the
unpaid principal of the Capex Term Note in the amount of such excess.

 

(f)            Collection of Prepayments and Related Fees.  All Capex Term Loan
prepayments, including mandatory prepayments and prepayments due on the
Termination Date, must be accompanied by any prepayment and Fixed Rate Advance
breakage fees (if any) payable under this Agreement, which will be applied to
the most remote principal installments then due and payable.  Any prepayments of
principal and any related fees shall be collected by Wells Fargo through a debit
to the Capex Term Note and a simultaneous Line of Credit Advance in the same
amount, or by such other method as the parties may agree.”

 

5.             Interest and Interest Related Matters.  Section 1.8 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

1.8          Interest and Interest Related Matters.

 

(a)           Interest Rates Applicable to Line of Credit and Term Loan.  Except
as otherwise provided in this Agreement, the unpaid principal amount of each
Line of Credit Advance evidenced by the Revolving Note, and the unpaid principal
balance of the Term Loans evidenced by the Term Notes, shall accrue interest at
an annual interest rate calculated as follows:

 

Floating Rate Pricing

 

(i)            The “Floating Rate” for Line of Credit Advances = An interest
rate equal to Daily Three Month LIBOR plus four percent (4.0%), which interest
rate shall change whenever Daily Three Month LIBOR changes;

 

(ii)           The “Floating Rate” for the Term Loans = An interest rate equal
to Daily Three Month LIBOR plus four and one-half of one percent (4.5%), which
interest rate shall change whenever Daily Three Month LIBOR changes;

 

(b)           Minimum Interest Charge.  Notwithstanding the other terms of
Section 0 to the contrary, and except as limited by the usury savings provision
of Section 1.8(e), Company shall pay Wells Fargo at least $200,000 consisting of
(i) interest,  (ii) Letter of Credit Fees under Section 1.9(h), and
(iii) Commissions under Section 1.8(a) of the Reimbursement Agreement; each year
or portion of a year following the initial Advance (the “Minimum Interest
Charge”) during the term of this Agreement, and Company shall pay any deficiency
between the Minimum

 

5

--------------------------------------------------------------------------------


 

Interest Charge and the amount of interest otherwise payable on the anniversary
of the initial Advance and on the Termination Date.  When calculating this
deficiency, the Default Rate set forth in Section 1.8(c), if applicable, shall
be disregarded.

 

(c)           Default Interest Rate.  Commencing on the day an Event of Default
occurs, through and including the date identified by Wells Fargo in a Record as
the date that the Event of Default has been cured or waived (each such period a
“Default Period”), or during a time period specified in Section 1.10, or at any
time following the Termination Date, in Wells Fargo’s sole discretion and
without waiving any of its other rights or remedies, the principal amount of the
Revolving Note and the Term Notes shall bear interest at a rate that is three
percent (3.0%) above the contractual rate set forth in Section 1.8(a) (the
“Default Rate”), or any lesser rate that Wells Fargo may deem appropriate,
starting on the first day of the month in which the Default Period begins
through the last day of that Default Period, or any shorter time period to which
Wells Fargo may agree in an Authenticated Record.

 

(d)           Interest Accrual on Payments Applied to Revolving Note.  Payments
received by Wells Fargo shall be applied to the Revolving Note as provided in
Section 1.6(c), but the principal amount paid down shall continue to accrue
interest through the end of the first Business Day following the Business Day
that the payment was applied to the Revolving Note.

 

(e)           Usury.  No interest rate shall be effective which would result in
a rate greater than the highest rate permitted by law.  Payments in the nature
of interest and other charges made under any Loan Documents or any other
document or agreement described in or related to this Agreement that are later
determined to be in excess of the limits imposed by applicable usury law will be
deemed to be a payment of principal, and the Indebtedness shall be reduced by
that amount so that such payments will not be deemed usurious.

 

6.             Term Loan Prepayment Fees.  Section 1.9(l) of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

 

(l)            Term Loan Prepayment Fees.  Company may prepay the principal
amount of the Term Notes at any time in any amount, whether voluntarily, or by
acceleration, or as otherwise required by this Agreement, provided that it
concurrently pays with the prepayment a prepayment fee in an amount equal to
(i) three percent (3.0%) of the amount prepaid, if prepayment occurs on or
before the first anniversary of the date of this Agreement; (ii) two percent
(2.0%) of the amount prepaid, if prepayment occurs after the first anniversary
of the date of this Agreement but on or before the second anniversary of the
date of this Agreement; and (iii) one percent (1.0%) of the amount prepaid, if
prepayment occurs after the second anniversary of the date of this Agreement.

 

6

--------------------------------------------------------------------------------


 

7.             Interest Accrual; Principal and Interest Payments; Computation. 
Section 1.10 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

1.10        Interest Accrual; Principal and Interest Payments; Computation.

 

(a)           Interest Payments and Interest Accrual.  Accrued and unpaid
interest under the Revolving Note and the Term Note on Floating Rate Advances
shall be due and payable on the first day of each month (each an “Interest
Payment Date”) and on the Termination Date, and shall be paid in the manner
provided in Section 1.6(c) and Sections 1.7(d), 1.7A(d), and (1.7B(d).  Interest
shall accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of Advance to the Interest Payment Date.

 

(b)           Payment of Revolving Note and Term Note Principal.  The principal
amount of the Revolving Note and the Term Notes shall be paid from time to time
as provided in this Agreement, and shall be fully due and payable on the
Termination Date.

 

(c)           Payments Due on Non-Business Days.  If an Interest Payment Date or
the Termination Date falls on a day which is not a Business Day, payment shall
be made on the next Business Day, and interest shall continue to accrue during
that time period.

 

(d)           Computation of Interest and Fees.  Interest accruing on the unpaid
principal amount of the Revolving Note and the Term Notes and fees payable under
this Agreement shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(e)           Liability Records.  Wells Fargo shall maintain accounting and
bookkeeping records of all Advances and payments with respect to the
Indebtedness in such form and content as Wells Fargo in its sole discretion
deems appropriate.  Wells Fargo’s calculation of the amount of the Indebtedness
shall be presumed correct unless proven otherwise by Company.  Upon request,
Company will admit and certify to Wells Fargo in a Record the exact unpaid
principal amount of Indebtedness that Company then believes to be due and
payable to Wells Fargo.  Any billing statement or accounting provided by Wells
Fargo shall be conclusive and binding unless Company notifies Wells Fargo in a
detailed Record of its intention to dispute the billing statement or accounting
within 30 days of receipt.

 

8.             Financial Covenants.  Section 5.2 is hereby deleted in its
entirety and replaced with the following:

 

(a)           Minimum Earnings Before Taxes.  Company shall achieve, during each
period described below, Earnings Before Taxes of not less than the amount set
forth for each such period (numbers appearing between “< >“ are negative):

 

Period

 

Min. Earnings Before Taxes

 

Through December 31, 2010

 

$

0

 

 

7

--------------------------------------------------------------------------------


 

Period

 

Min. Earnings Before Taxes

 

Through March 31, 2011

 

$

0

 

Through June 30, 2011

 

$

250,000

 

Through September 30, 2011

 

$

750,000

 

Through December 31, 2011

 

$

1,000,000

 

 

(b)           Minimum Debt Service Coverage Ratio.  Company shall maintain,
during each period described below, a Debt Service Coverage Ratio, determined on
a rolling twelve-month basis, of not less than the ratio set forth for each such
period:

 

Period

 

Min. Debt Service
Coverage Ratio

 

Through December 31, 2010

 

1.20 to 1.00

 

Through March 31, 2011

 

0.80 to 1.00

 

Through June 30, 2011

 

0.80 to 1.00

 

Through September 30, 2011

 

0.90 to 1.00

 

Through December 31, 2011

 

1.10 to 1.00

 

 

(c)           Capital Expenditures.  Company shall not incur or contract to
incur Capital Expenditures of more than (i) $2,500,000 in the aggregate during
Company’s fiscal year ending December 31, 2011, and (ii) zero for each
subsequent year until Company and Wells Fargo agree on limits on Capital
Expenditures for subsequent periods based on Company’s projections for such
periods.

 

(d)           Stop Loss.  Company shall not, during any single month, suffer a
pre-tax Net Loss in excess of $250,000.00, commencing with the month of
December, 2010.

 

(e)           New Covenants.  On or before January 31, 2012, the Company and
Wells Fargo shall agree on new covenant levels for Section 5.2, for periods
after December 31, 2011.  The new covenant levels will be based on the
Borrowers’ projections for such periods and shall be no less stringent than the
present levels.  The failure of agreement between Borrowers and Wells Fargo to
set reasonable covenants shall be deemed an Event of Default.

 

9.             Premises.  Exhibit B to the Credit Agreement is hereby replaced
with Exhibit B attached hereto.

 

10.           Representations and Warranties.  Exhibit D to the Credit Agreement
is hereby replaced with Exhibit D attached hereto.

 

11.           Compliance Certificate.  Exhibit E to the Credit Agreement is
hereby replaced with Exhibit E attached hereto.

 

12.           No Other Changes. Except as explicitly amended by this Amendment,
all of the terms and conditions of the Credit Agreement shall remain in full
force and effect and shall apply to any advance or letter of credit thereunder.

 

8

--------------------------------------------------------------------------------


 

13.           Amendment Fee. The Company shall pay Wells Fargo as of the date
hereof a fully earned, non-refundable fee in the amount of $15,000 in
consideration of Wells Fargo’s execution and delivery of this Amendment.

 

14.           Conditions Precedent. This Amendment shall be effective when Wells
Fargo shall have received an executed original hereof, together with each of the
following, each in substance and form acceptable to Wells Fargo in its sole
discretion:

 

(a)           A Second Amended and Restated Revolving Note, An Equipment Term
Note and a Capex Term Note.

 

(b)           A landlord waiver from Winland Electronics, Inc.

 

(c)           A Third Amendment to Letter of Credit and Reimbursement Agreement.

 

(d)           A Subordination Agreement with Winland Electronics, Inc.

 

(e)           A Payoff Letter from M&I Equipment Finance Company and Prinsource
Capital Companies, LLC.

 

(f)            The final Asset Purchase Agreement between Company and Winland
Electronics, Inc.

 

(g)           A Certificate of the Secretary of the Company certifying as to
(i) the resolutions of the board of directors of the Company approving the
execution and delivery of this Amendment, (ii) the fact that the articles of
incorporation and bylaws of the Company, which were certified and delivered to
Wells Fargo pursuant to the Certificate of Authority of the Company’s secretary
or assistant secretary dated May 27, 2010 continue in full force and effect and
have not been amended or otherwise modified except as set forth in the
Certificate to be delivered, and (iii) certifying that the officers and agents
of the Company who have been certified to Wells Fargo, pursuant to the
Certificate of Authority of the Company’s secretary or assistant secretary dated
May 27, 2010, as being authorized to sign and to act on behalf of the Company
continue to be so authorized or setting forth the sample signatures of each of
the officers and agents of the Company authorized to execute and deliver this
Amendment and all other documents, agreements and certificates on behalf of the
Company.

 

(h)           Payment of the fee described in Paragraph 13.

 

(i)            Amendments to each of the existing mortgages to include the
increase in the Line of Credit and the new Term Loans.

 

(j)            Minimum Availability after giving effect to the transactions
contemplated in this Amendment and under the Winland Asset Purchase Agreement of
not less than $3,000,000.

 

(k)           Such other matters as Wells Fargo may require.

 

9

--------------------------------------------------------------------------------


 

15.           Representations and Warranties. The Company hereby represents and
warrants to Wells Fargo as follows:

 

(a)           The Company has all requisite power and authority to execute this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder, and this Amendment and all such other
agreements and instruments has been duly executed and delivered by the Company
and constitute the legal, valid and binding obligation of the Company,
enforceable in accordance with its terms.

 

(b)           The execution, delivery and performance by the Company of this
Amendment and any other agreements or instruments required hereunder have been
duly authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Company, or the articles
of incorporation or by-laws of the Company, or (iii) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which the Company is a party or by which
it or its properties may be bound or affected.

 

(c)           All of the representations and warranties contained in Article V
of the Credit Agreement are correct on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

16.           References.  All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.

 

17.           No Waiver. The execution of this Amendment and the acceptance of
all other agreements and instruments related hereto shall not be deemed to be a
waiver of any Default or Event of Default under the Credit Agreement or a waiver
of any breach, default or event of default under any Security Document or other
document held by Wells Fargo, whether or not known to Wells Fargo and whether or
not existing on the date of this Amendment.

 

18.           Release. The Company hereby absolutely and unconditionally
releases and forever discharges Wells Fargo, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Company has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

10

--------------------------------------------------------------------------------

 

19.           Costs and Expenses. The Company hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse Wells Fargo on demand for all
costs and expenses incurred by Wells Fargo in connection with the Loan
Documents, including without limitation all reasonable fees and disbursements of
legal counsel. Without limiting the generality of the foregoing, the Company
specifically agrees to pay all fees and disbursements of counsel to Wells Fargo
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Company
hereby agrees that Wells Fargo may, at any time or from time to time in its sole
discretion and without further authorization by the Company, make a loan to the
Company under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under Paragraph 7 of this Amendment.

 

20.           Miscellaneous. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

NORTECH SYSTEMS INCORPORATED

 

 

 

 

 

By:

 

 

By:

 

 

Thomas G. Hedberg

 

 

 

Its Vice President

 

Its

 

 

[Signature Page to First Amendment to Third Amended

and Restated Credit and Security Agreement dated as of January 6, 2011]

 

--------------------------------------------------------------------------------


 

Exhibit B to Credit and Security Agreement

 

PREMISES

 

The Premises referred to in the Credit and Security Agreement have the following
street addresses and/or are legally described as follows:

 

1)                                      WAYZATA:  1120 Wayzata Blvd, Suite 200 &
201, Wayzata, MN  55391

 

2)                                      AUGUSTA:  A parcel of land located in
Eau Claire County, State of Wisconsin, described as follows: Lot 1 of Eau Claire
County certified survey map number 1358 filed March 14, 1997, in volume 7 of
Certified Survey Maps, pages 137-139 in the office of the Register of Deeds for
Eau Claire County Wisconsin.

 

750 Industrial Drive, Augusta, WI 54722

 

3)                                      BAXTER:  Lot 6, Block 1, Baxter
Industrial Park. Property ID 032050010060009

Lot 5, Block 1, Baxter Industrial Park.  Property ID 032050010050009

 

1750 Goedderz Road, Baxter, MN 56425

1800 Goedderz Road, Baxter, MN 56425

 

4)                                      BEMIDJI:  That part of Government Lot 2,
also with that part of the Northwest Quarter of the Southeast Quarter,
Section 36, Township 147, Range 34, described as follows:

 

Commencing at a cast iron monument known as B-12 on the Northerly right-of-way
line of Trunk Highway No. 2, said monument being the most Northerly point of the
plat of Minnesota Department of Transportation right-of-way Plat No. 04-5,
according to the recorded plat thereof, assuming said Northerly right-of-way
line bears North 68 degrees 32 minutes 14 seconds West along said Northerly
right-of-way line 1023.92 feet to the point of beginning; thence continuing
North 68 degrees 32 minutes 14 seconds West along said Northerly right-of-way
line1167.81 feet; thence North 74 degrees 29 minutes 01 seconds East 701.36
feet; thence South 68 degrees 32 minutes 14 seconds East, parallel to said
Northerly right-of-way line 462.30 feet to a point on a 100.00 feet radius
curve, the center of circle of said curve bears South 54 degrees 10 minutes 06
seconds East from said point, said point also being on the right-of-way line of
a road; thence Southeasterly along said curve and said right-of-way line 194.28
feet; central angle 111 degrees 18 minutes 46 seconds; thence South 14 degrees
21 minutes 08 seconds West along the prolongation of a radial line of said curve
300.00 feet to the point of beginning.

Beltrami County, Minnesota  -  Abstract Property

 

4050 Norris Court NW, Bemidji, MN 56601

 

B-1

--------------------------------------------------------------------------------


 

5)                                      FAIRMONT:

 

Parcel A:  Sold

 

Parcel B:  Lot Two (2), Block One (1), of the First Northeast Addition to the
City of Fairmont, according to the plat thereof on file and of record in the
Office of the Register of Deeds in and for Martin County, Minnesota, and that
portion of Lot Three (3), Block One (1), First Northeast Addition aforesaid
described as follows:

Commencing at the Southwest corner of the aforementioned Lot Three (3) in Block
One (1) of the First Northeast Addition to the City of Fairmont, Minnesota,
thence East along the South line of said Lot Three (3) for a distance of 163.35
feet, thence deflecting 90 degrees 21 minutes left for a distance of 30.00 feet,
thence deflecting 89 degrees 39 minutes left for a distance of 163.35 feet to a
point on the West line of said Lot Three (3), thence South along said West line
of Lot Three (3) for a distance of 30.00 feet to the point of beginning.

 

Parcel C:  Lots Four (4) and Five (5), Block Two (2), First Northeast Addition
to the City of Fairmont, as per map or plat thereof on file and of record in the
Office of the County Recorder in and for Martin County, Minnesota.

Abstract Property

 

1007 East 10th Street, Fairmont, MN 55603

1030 Fairview Avenue, Fairmont, MN 55603

 

6)                                      MERRIFIELD:  That part of Govt. Lot 6,
Sec. 36, Twp. 135, Rge. 28, described as follows:  Beginning at the Northeast
corner of said Govt. Lot 6; thence South 00 degrees 59 minutes 20 seconds West,
assumed bearing, 579.89 feet along the East line  of said Govt. Lot 6; thence
North 82 degrees 38 minutes 21 seconds West 114.59 feet; thence South 81 degrees
39 minutes 36 seconds West 374.51 feet to the Easterly line of a 66 foot
easement; thence North 70 degrees 11 minutes 23 seconds West 19.60 feet along
said Easterly line of the 66 foot road easement; thence Northeasterly 44.66 feet
along a tangential curve, concave to the Northeast, central angle 64 degrees 10
minutes 00 seconds and radius 39.88 feet continuing along said Easterly line of
the 66 foot road easement; thence North 06 degrees 01 minutes 23 seconds West,
along tangential of the last described curve, 24.02 feet continuing along said
Easterly line of the 66 foot road easement; thence North 00 degrees 59 minutes
20 seconds East 565 feet, more or less, to the North line of said Govt. Lot 6;
thence Easterly 600 feet, more or less, along the North line of said Govt. Lot 6
to the point of beginning.  AND that part of Govt. Lot 6, Sect. 36, Twp. 135,
Rge. 28, described as follows:  Commencing at the Northeast corner of said Govt.
Lot 6; thence South 00 degrees 59 minutes 20 seconds West, assumed bearing,
579.89 feet along the East line of said Govt. Lot 6; thence North 82 degrees 38
minutes 21 seconds West 114.59 feet; thence South 81 degrees 39 minutes 36
seconds West 374.51 feet to the Easterly line of a 66 foot road easement; thence
Northwesterly 44.66 feet along a tangential curve concave to the Northeast,
central angle 64 degrees 10 minutes 00 seconds, radius 39.88 feet, continuing
along said Easterly line of the 66 foot wide road easement; thence North 6
degrees 01 minutes 23 seconds West, along the tangent to the last described
curve, 24.02 feet continuing along said Easterly line of the 66 foot road
easement; thence

 

B-2

--------------------------------------------------------------------------------


 

South 83 degrees 58 minutes 37 seconds West 66.00 feet along the North line of
said 66 foot road easement; thence North 00 degrees 59 minutes 20 seconds East
33.25 feet to the point of beginning of the tract to be described; thence South
83 degrees 58 minutes 37 seconds West 725 feet, more or less, to the West line
of said Govt. Lot 6; thence Northerly 591 feet, more or less, along said West
line of Govt. Lot 6 to the Northwest corner of said Govt. Lot 6; thence Easterly
716 feet, more or less, along the North line of said Govt. Lot 6 to the line
bearing North 00 degrees 59 minutes 20 seconds East from the point of beginning;
thence South 00 degrees 59 minutes 20 seconds West 523 feet, more or less, to
the point of beginning.

Crow Wing Count, Minnesota

Abstract Property

 

12136 Crystal Lake Road, Merrifield, MN 55465

 

7)                                      BLUE EARTH, MINNESOTA:  Commencing at
the Southwest corner of the Southwest Quarter of Section 7 in Township 102
North, Range 27, West of the 5th Principal Meridian in the County of Faribault
and State of Minnesota; thence North along the West line of the Southwest
Quarter of said Section 7, a distance of 680 feet; thence East parallel with the
South line of the Southwest Quarter of said Section 7, a distance of 765 feet;
thence South parallel with the West line of the Southwest Quarter of said
Section 7, a distance of 680 feet; thence West along the South line of the
Southwest Quarter of said Section 7, a distance of 765 feet to the point of
beginning;

 

Except a tract of land in the Southwest Quarter of Section 7, Township 102
North, Range 27 West in the City of Blue Earth, Faribault County, Minnesota,
described as follows:  Commencing at the Southwest corner of said Section 7;
thence North 89 degrees 04 minutes 19 seconds East, (assumed bearing) along the
south line of the Southwest Quarter of said Section 7, a distance of 765.00
feet; thence North 00 degrees 00 minutes 00 seconds East, parallel with the West
line of the Southwest Quarter of said Section 7, a distance of 78.10 feet to the
northerly right-of-way line of County State Aid Highway No. 16 and the point of
beginning; thence continuing North 00 degrees 00 minutes 00 seconds East, a
distance of 60.00 feet; thence South 89 degrees 04 minutes 19 seconds West, a
distance of 20.00 feet; thence South 00 degrees 00 minutes 00 seconds West, a
distance of 59.71 feet to said north highway right-of-way line; thence North 89
degrees 54 minutes 45 seconds East, along said highway right-of-way line, a
distance of 20.00 feet to the point of beginning.

 

Together with an easement over that part of the West Half of the Southwest
Quarter of said Section 7, excepting the tract described above, that lies
between a line running parallel to but 10 feet North of the North right of way
line of U.S. Trunk Highway No. 16 and the North right of way line of said Trunk
Highway No. 16 as now located.

Faribault County, Minnesota.

 

1930 West First Street, Blue Earth, MN 56013

 

B-3

--------------------------------------------------------------------------------


 

8)             MILACA, MINNESOTA.  Sect 25 TWP-038-Range 27 city of Milaca TR in
NE of NE, Beg. at NE Corner of Lt 2 Blk 1 Mip, S 450 ft. E 335 ft, NW’L 2.5
Acres.

 

PID:  21-025-0201

 

925 6th Avenue N.E., Milaca, MN 56353

 

8)             MANKATO, MINNESOTA.  Lots Four (4) and Five (5), Block Three (3),
EXCEPT that part of Lot 5 lying southerly of a line parallel with and distance
201.90 feet South of the North line of said Lot 5, Eastwood Industrial Centre,
the 5 perimeter corners of which subdivision are marked with Judicial Landmarks.

 

PID:

 

1950 Excel Drive, Mankato, MN 56001

 

In the event of any conflict between the address and the legal description, the
legal description shall control.

 

B-4

--------------------------------------------------------------------------------


 

Exhibit D to Credit and Security Agreement

 

REPRESENTATIONS AND WARRANTIES

 

Company represents and warrants to Wells Fargo as follows:

 

(a)                                  Existence and Power; Name; Chief Executive
Office; Inventory and Equipment Locations; Federal Employer Identification
Number and Organizational Identification Number.  Company is a corporation
organized, validly existing and in good standing under the laws of the State of
Minnesota and is licensed or qualified to transact business in all jurisdictions
where the character of the property owned or leased or the nature of the
business transacted by it makes such licensing or qualification necessary. 
Company has all requisite power and authority to conduct its business, to own
its properties and to execute and deliver, and to perform all of its obligations
under, those Loan Documents and any other documents or agreements that it has
entered into with Wells Fargo related to this Agreement.  During its existence,
Company has done business solely under the names set forth below in addition to
its correct legal name.  Company’s chief executive office and principal place of
business is located at the address set forth below, and all of Company’s records
relating to its business or the Collateral are kept at that location.  All
Inventory and Equipment is located at that location or at one of the other
locations set forth below.  Company’s name, Federal Employer Identification
Number and Organization Identification Number are correctly set forth at the end
of the Agreement next to Company’s signature.

 

Trade Names

 

Intercon One

 

Chief Executive Office / Principal Place of Business

 

1120 Wayzata Boulevard East, Suite 201, Wayzata, MN 55391

 

Other Inventory and Equipment Locations

 

1)             750 Industrial Drive, Augusta, WI  54722

2)             1007 East 10th Street, Fairmont, MN  55603

3)             1750 Goedderz Road, Baxter, MN  56425

4)             1800 Goedderz Road, Baxter, MN  56425

5)             1030 Fairview Avenue, Fairmont, MN  55603

6)             12136 Crystal Lake Road, Merrifield, MN 56465

7)             1120 Wayzata Blvd, Ste 200 & 201, Wayzata, MN 55391

8)             4050 Norris Court NW, Bemidji, MN 56601

9)             1930 West First Street, Blue Earth, Minnesota 56013

10)           925 6th Avenue N.E. Milaca, Minnesota 56353

11)           1950 Excel Drive, Mankato, Minnesota 56001

 

D-1

--------------------------------------------------------------------------------


 

(b)                                 Capitalization.  The Capitalization Chart
below constitutes a correct and complete list of all ownership interests of
Company and all rights to acquire ownership interests, including the record
holder, number of interests and percentage interests on a fully diluted basis,
and the Organizational Chart below shows the ownership structure of all
Subsidiaries of Company.

 

Capitalization Chart

 

Holder

 

Type of Rights/Stock

 

No. of Shares (after
exercise of all rights to
acquire shares)

 

Publicly Held

 

Common Stock

 

2,742,992

 

Publicly Held

 

Preferred Stock

 

250,00

 

 

Organizational Chart

 

[g22052ke03i001.gif]

 

(c)                                  Authorization of Borrowing; No Conflict as
to Law or Agreements.  The execution, delivery and performance by Company of the
Loan Documents and any other documents or agreements described in or related to
this Agreement, and all borrowing under the Line of Credit have been authorized
and do not (i) require the consent or approval of Company’s Owners; (ii) require
the authorization, consent or approval by, or registration, declaration or
filing with, or notice to, any governmental agency or instrumentality, whether
domestic or foreign, or any other Person, except to the extent obtained,
accomplished or given prior to the date of this Agreement; (iii) violate any
provision of any law, rule or regulation (including Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to Company or of Company’s
Constituent Documents; (iv) result in a breach of or constitute a default or
event of default under any indenture or loan or credit agreement or any other
material agreement, lease or instrument to which Company is a

 

D-2

--------------------------------------------------------------------------------


 

party or by which it or its properties may be bound or affected; or (v) result
in, or require, the creation or imposition of any Lien (other than the Security
Interest) upon or with respect to any of the properties now owned or
subsequently acquired by Company.

 

(d)                                 Legal Agreements.  This Agreement, the other
Loan Documents, and any other document or agreement described in or related to
this Agreement, will constitute the legal, valid and binding obligations of
Company, enforceable against Company in accordance with their respective terms.

 

(e)                                  Subsidiaries.  Except as disclosed below,
Company has no Subsidiaries.

 

Subsidiaries

 

1.             Nortech Medical Services, Inc. (wholly-owned) (Inactive)

 

2.             Manufacturing & Assembly Solutions of Monterrey S DE RL DE CV
(wholly-owned)

 

(f)                                    Financial Condition; No Adverse Change. 
Company has furnished to Wells Fargo its audited financial statements for its
fiscal year ended December 31, 2009 and unaudited financial statements for the
fiscal-year-to-date period ended March 31, 2010 and those statements fairly
present Company’s financial condition as of those dates and the results of
Company’s operations and cash flows for the periods then ended and were prepared
in accordance with GAAP.  Since the date of the most recent financial
statements, there has been no Material Adverse Effect in Company’s business,
properties or condition (financial or otherwise).

 

(g)                                 Litigation.  There are no actions, suits or
proceedings pending or, to Company’s knowledge, threatened against or affecting
Company or any of its Affiliates or the properties of Company or any of its
Affiliates before any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which, if determined
adversely to Company or any of its Affiliates, would result in a final judgment
or judgments against Company or any of its Affiliates in an amount in excess of
$10,000, apart from those matters specifically disclosed below.

 

Litigation Matters in Excess of $10,000

 

None.

 

(h)                                 Intellectual Property Rights.

 

(i)                                     Owned Intellectual Property.  Set forth
below is a complete list of all patents, applications for patents, trademarks,
applications to register trademarks, service marks, applications to register
service marks, mask works, trade dress and copyrights for which Company is the
owner of record (the “Owned Intellectual Property”).  Except as set forth below,
(A) Company owns the Owned

 

D-3

--------------------------------------------------------------------------------


 

Intellectual Property free and clear of all restrictions (including without
limitation covenants not to sue any Person), court orders, injunctions, decrees,
writs or Liens, whether by agreement memorialized in a Record Authenticated by
Company or otherwise, (B) no Person other than Company owns or has been granted
any right in the Owned Intellectual Property, (C) all Owned Intellectual
Property is valid, subsisting and enforceable, and (D) Company has taken all
commercially reasonable action necessary to maintain and protect the Owned
Intellectual Property.

 

(ii)                                  Agreements with Employees and
Contractors.  Company has entered into a legally enforceable agreement with each
Person that is an employee or subcontractor obligating that Person to assign to
Company, without additional compensation, any Intellectual Property Rights
created, discovered or invented by that Person in the course of that Person’s
employment or engagement with Company (except to the extent prohibited by law),
and further obligating that Person to cooperate with Company, without additional
compensation, to secure and enforce the Intellectual Property Rights on behalf
of Company, unless the job description of the Person is such that it is not
reasonably foreseeable that the employee or subcontractor will create, discover,
or invent Intellectual Property Rights.

 

(iii)                               Intellectual Property Rights Licensed from
Others.  Set forth below is a complete list of all agreements under which
Company has licensed Intellectual Property Rights from another Person (“Licensed
Intellectual Property”) other than readily available, non-negotiated licenses of
computer software and other intellectual property used solely for performing
accounting, word processing and similar administrative tasks (“Off-the-shelf
Software”) and a summary of any ongoing payments Company is obligated to make
with respect to Licensed Intellectual Property.  Except as set forth below or in
any other Record, copies of which have been given to Wells Fargo, Company’s
licenses to use the Licensed Intellectual Property are free and clear of all
restrictions, Liens, court orders, injunctions, decrees, or writs, whether
agreed to in a Record Authenticated by Company or otherwise.  Except as
disclosed below, Company is not contractually obligated to make royalty payments
of a material nature, or pay fees to any owner of, licensor of, or other
claimant to, any Intellectual Property Rights.

 

(iv)                              Other Intellectual Property Needed for
Business.  Except for Off-the-shelf Software and as disclosed below, the Owned
Intellectual Property and the Licensed Intellectual Property constitute all
Intellectual Property Rights used or necessary to conduct Company’s business as
it is presently conducted or as Company reasonably foresees conducting it.

 

(v)                                 Infringement.  Except as disclosed below,
Company has no knowledge of, and has not received notice either orally or in a
Record alleging, any Infringement of another Person’s Intellectual Property
Rights (including any claim set forth in a Record that Company must license or
refrain from using the Intellectual Property Rights of any Person) nor, to
Company’s knowledge, is there any threatened claim or any reasonable basis for
any such claim.

 

D-4

--------------------------------------------------------------------------------

 

Intellectual Property Disclosures

 

None.

 

(i)                                     Taxes.  Company and its Affiliates have
paid or caused to be paid to the proper authorities when due all federal, state
and local taxes required to be withheld by each of them.  Company and its
Affiliates have filed all federal, state and local tax returns which to the
knowledge of the Officers of Company or any Affiliate, as the case may be, are
required to be filed, and Company and its Affiliates have paid or caused to be
paid to the respective taxing authorities all taxes as shown on these returns or
on any assessment received by any of them to the extent such taxes have become
due.

 

(j)                                     Titles and Liens.  Company has good and
absolute title to all Collateral free and clear of all Liens other than
Permitted Liens.  No financing statement naming Company as debtor is on file in
any office except to perfect only Permitted Liens.

 

(k)                                  No Defaults.  Company is in compliance with
all provisions of all agreements, instruments, decrees and orders to which it is
a party or by which it or its property is bound or affected, the breach or
default of which could have a Material Adverse Effect on Company’s financial
condition, properties or operations .

 

(l)                                     Submissions to Wells Fargo.  All
financial and other information provided to Wells Fargo by or on behalf of
Company in connection with this Agreement (i) is true, correct and complete in
all material respects, (ii) does not omit any material fact that would cause
such information to be misleading, and (iii) as to projections, valuations or
proforma financial statements, presents a good faith opinion as to such
projections, valuations and proforma condition and results.

 

(m)                               Financing Statements.  Company has previously
authorized the filing of financing statements sufficient when filed to perfect
the Security Interest and other Liens created by the Security Documents.  When
such financing statements are filed, Wells Fargo will have a valid and perfected
security interest in all Collateral capable of being perfected by the filing of
financing statements.  None of the Collateral is or will become a fixture on
real estate, unless a sufficient fixture filing has been filed with respect to
such Collateral.

 

(n)                                 Rights to Payment.  Each right to payment
and each instrument, document, chattel paper and other agreement constituting or
evidencing Collateral is (or, in the case of all future Collateral, will be when
arising or issued) the valid, genuine and legally enforceable obligation,
subject to no defense, setoff or counterclaim of the account debtor or other
obligor named in that instrument.

 

(o)                                 Employee Benefit Plans.

 

(i)                                     Maintenance and Contributions to Plans. 
Except as disclosed below, neither Company nor any ERISA Affiliate (A) maintains
or has maintained any Pension

 

D-5

--------------------------------------------------------------------------------


 

Plan, (B) contributes or has contributed to any Multiemployer Plan, or
(C) provides or has provided post-retirement medical or insurance benefits to
employees or former employees (other than benefits required under Section 601 of
ERISA, Section 4980B of the IRC, or applicable state law).

 

(ii)                                  Knowledge of Plan Noncompliance with
Applicable Law.  Except as disclosed below, neither Company nor any ERISA
Affiliate has (A) knowledge that Company or the ERISA Affiliate is not in full
compliance with the requirements of ERISA, the IRC, or applicable state law with
respect to any Plan, (B) knowledge that a Reportable Event occurred or continues
to exist in connection with any Pension Plan, or (C) sponsored a Plan that it
intends to maintain as qualified under the IRC that is not so qualified, and no
fact or circumstance exists which may have an adverse effect on such Plan’s
tax-qualified status.

 

(iii)                               Funding Deficiencies and Other Liabilities. 
Neither Company nor any ERISA Affiliate has liability for any (A) accumulated
funding deficiency (as defined in Section 302 of ERISA and Section 412 of the
IRC) under any Plan, whether or not waived, (B) withdrawal, partial withdrawal,
reorganization or other event under any Multiemployer Plan under Section 4201 or
4243 of ERISA, or (C) event or circumstance which could result in financial
obligation to the Pension Benefit Guaranty Corporation, the Internal Revenue
Service, the Department of Labor or any participant in connection with any Plan
(other than routine claims for benefits under the Plan).

 

Employee Benefit Plans

 

None.

 

(p)                                 Environmental Matters.

 

(iv)                              Hazardous Substances on Premises.  Except as
disclosed below, there are not present in, on or under the Premises any
Hazardous Substances in such form or quantity as to create any material
liability or obligation for either Company or Wells Fargo under the common law
of any jurisdiction or under any Environmental Law, and no Hazardous Substances
have ever been stored, buried, spilled, leaked, discharged, emitted or released
in, on or under the Premises in such a way as to create a material liability.

 

(v)                                 Disposal of Hazardous Substances.  Except as
disclosed below, Company has not disposed of Hazardous Substances in such a
manner as to create any material liability under any Environmental Law.

 

(vi)                              Claims and Proceedings with Respect to
Environmental Law Compliance. Except as disclosed below, there have not existed
in the past, nor are there any threatened or impending requests, claims,
notices, investigations, demands, administrative proceedings, hearings or
litigation relating in any way to the Premises or Company, alleging material
liability under, violation of, or

 

D-6

--------------------------------------------------------------------------------


 

noncompliance with any Environmental Law or any license, permit or other
authorization issued pursuant to such an Environmental Law.

 

(vii)                           Compliance with Environmental Law; Permits and
Authorizations.  Except as disclosed below, Company (A) conducts its business at
all times in compliance with applicable Environmental Law, (B) possesses valid
licenses, permits and other authorizations required under applicable
Environmental Law for the lawful and efficient operation of its business, none
of which are scheduled to expire, or withdrawal, or material limitation within
the next 12 months, and (C) has not been denied insurance on grounds related to
potential environmental liability.

 

(viii)                        Status of Premises.  Except as disclosed below,
the Premises are not and never have been listed on the National Priorities List,
the Comprehensive Environmental Response, Compensation and Liability Information
System or any similar federal, state or local list, schedule, log, inventory or
database.

 

(ix)                                Environmental Audits, Reports, Permits and
Licenses.  Company has delivered to Wells Fargo all environmental assessments,
audits, reports, permits, licenses and other documents describing or relating in
any way to the Premises or Company’s businesses.

 

Environmental Matters

 

None.

 

D-7

--------------------------------------------------------------------------------


 

Exhibit E to Credit and Security Agreement

 

COMPLIANCE CERTIFICATE

 

To:          Wells Fargo Bank, National Association

Date:                                             , 201  

Subject:              Financial Statements

 

In accordance with our Third Amended and Restated Credit and Security Agreement
dated May     , 2010 (as amended from time to time, the “Credit Agreement”),
attached are the financial statements of Nortech Systems Incorporated (the
“Company”) dated [                              , 200    ] (the “Reporting
Date”) and the year-to-date period then ended (the “Current Financials”).  All
terms used in this certificate have the meanings given in the Credit Agreement.

 

A.            Preparation and Accuracy of Financial Statements.  I certify that
the Current Financials have been prepared in accordance with GAAP, subject to
year-end audit adjustments, and fairly present Company’s financial condition as
of the Reporting Date.

 

B.            Name of Company; Merger and Consolidation.  I certify that:

 

(Check one)

 

o                                    Company has not, since the date of the
Credit Agreement, changed its name or jurisdiction of organization, nor has it
consolidated or merged with another Person.

 

o                                    Company has, since the date of the Credit
Agreement, either changed its name or jurisdiction of organization, or both, or
has consolidated or merged with another Person, which change, consolidation or
merger: o was consented to in advance by Wells Fargo in an Authenticated Record,
and/or o is more fully described in the statement of facts attached to this
Certificate.

 

C.            Events of Default.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of the occurrence of an
Event of Default under the Credit Agreement, except as previously reported to
Wells Fargo in a Record.

 

o                                    I have knowledge of an Event of Default
under the Credit Agreement not previously reported to Wells Fargo in a Record,
as more fully described in the statement of facts attached to this Certificate,
and further, I acknowledge that Wells Fargo may under the terms of the Credit
Agreement impose the Default Rate at any time during the resulting Default
Period.

 

--------------------------------------------------------------------------------


 

D.            Litigation Matters.  I certify that:

 

(Check one)

 

o                                    I have no knowledge of any material adverse
change to the litigation exposure of Company or any of its Affiliates or of any
Guarantor.

 

o                                    I have knowledge of material adverse
changes to the litigation exposure of Company or any of its Affiliates or of any
Guarantor not previously disclosed in Exhibit D, as more fully described in the
statement of facts attached to this Certificate.

 

E.             Financial Covenants.  I further certify that:

 

(Check and complete each of the following)

 

1.             Minimum Earnings Before Taxes.  Pursuant to Section 8(a) of the
Credit Agreement, Company’s Earnings Before Taxes for the fiscal year-to-date
period ending on the Reporting Date, was $                          , which
o  satisfies o  does not satisfy the requirement that such amount be not less
than the applicable amount set forth in the table below (numbers appearing
between “< >“ are negative) on the Reporting Date:

 

Period

 

Min. Earnings Before Taxes

 

Through December 31, 2010

 

$

0

 

Through March 31, 2011

 

$

0

 

Through June 30, 2011

 

$

250,000

 

Through September 30, 2011

 

$

750,000

 

Through December 31, 2011

 

$

1,000,000

 

 

2.             Minimum Debt Service Coverage Ratio.  Pursuant to Section 8(a) of
the Credit Agreement, as of the Reporting Date, Company’s Debt Service Coverage
Ratio measured on a rolling twelve-month basis was              to 1.00, which
o satisfies o does not satisfy the requirement that such ratio be not less than
the applicable ratio set forth in the table below for such period as of the
Reporting Date:

 

Period

 

Min. Debt Service
Coverage Ratio

 

Through December 31, 2010

 

1.20 to 1.00

 

Through March 31, 2011

 

0.80 to 1.00

 

Through June 30, 2011

 

0.80 to 1.00

 

Through September 30, 2011

 

0.90 to 1.00

 

Through December 31, 2011

 

1.10 to 1.00

 

 

3.             Capital Expenditures.  Pursuant to Section 0 of the Credit
Agreement, for the year-to-date period ending on the Reporting Date, Company has
expended or contracted to

 

E-2

--------------------------------------------------------------------------------


 

expend during the fiscal year ended December 31, 2011 for Capital Expenditures,
$                                 in the aggregate, which o satisfies o does not
satisfy the requirement that such expenditures not exceed $2,500,000 in the
aggregate.

 

4.             Stop Loss.  Pursuant to Section 8(d) of the Credit Agreement, for
the month ending on the Reporting Date, Company has suffered a Net Loss of
$                            , which o satisfies o does not satisfy the
requirement that Company suffer a Net Loss in any single month not in excess of
$250,000.

 

5.             Due From Affiliate.  Pursuant to Section 5.6(d) of the Credit
Agreement, as of the Reporting Date, Company has $                            
in affiliate loans or advances due from Manufacturing & Assembly Solutions of
Monterrey S DE RL DE CV, which o satisfies o does not satisfy the requirement
that Company not have loans or advances to Manufacturing & Assembly Solutions of
Monterrey S DE RL DE CV, in an aggregate amount in excess of $10,300,000 at any
time.

 

6.             Salaries.  Company o has o has not paid excessive or unreasonable
salaries, bonuses, commissions, consultant fees or other compensation to any
Director, Officer or consultant, or any member of their families, as of the
Reporting Date, and o has o has not paid any increase in such amounts (on a year
over year basis, as of the Reporting Date) from any source other than profits
earned in the year of payment, and as a consequence Company o is o is not in
compliance with Section 5.8 of the Credit Agreement.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Company’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Its Chief Financial Officer

 

E-3

--------------------------------------------------------------------------------
